884 F.2d 1388Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Roger HOHL, Plaintiff-Appellant,v.Darlene T. HOHL, Defendant-Appellee.
No. 89-2945.
United States Court of Appeals, Fourth Circuit.
Submitted May 9, 1989.Decided July 24, 1989.

Roger Hohl, appellant pro se.
Darlene T. Hohl, appellee pro se.
Before PHILLIPS, CHAPMAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Roger Hohl appeals the district court's dismissal of his civil rights suit seeking to set aside a state-court judgment against him for child-support arrearages.  As explained by the district court, the federal district courts lack jurisdiction to review state-court judgments.    District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983).  Accordingly, we affirm on the reasoning of the district court.  Hohl v. Hohl, C/A No. 89-523-S (D.Md. Feb. 24, 1989).  We dispense with oral argument because the appeal is frivolous.  Mr. Hohl is admonished that sanctions may be imposed against him should he continue to press his frivolous claims in the federal courts.


2
AFFIRMED.